DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the deposition arrangement invention of claims 1, 6-17, 20-21 in the reply filed on 10-26-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-26-2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokie (US 20070163494) in view of Pang (US 20120286650) in view of Choi (US 20110088622).
As shown in figures 1A and 1B, Tokie teaches a deposition arrangement for depositing a substance on a substrate surface of a substrate (abstract), the deposition arrangement comprising
 a deposition source 140 [0032], and 
a deposition mask 121 [0034] arranged between the deposition source and said deposition surface, which is the surface of substrate 101[0033], the deposition mask having a first mask surface facing the deposition source and a second mask surface facing the substrate surface (the cylinder of the mask has first and second surfaces as its inner and outer surfaces, respectively), wherein the deposition mask is provided with a spatial pattern defined by at least one closed area and at least one perforated area defined by a plurality of through holes (the pattern of apertures in the mask are perforated areas and the rest are the closed areas [0034] and wherein 
It is noted that language directed to 

wherein the deposition arrangement comprises a substrate transport facility 105,111 for transporting the substrate along said substrate carrier [0032], 
wherein the deposition mask is taught to be provided as a cylindrical body and the deposition source 140 is arranged inside the cylindrical body [0034], 

wherein, as shown in figure 1A the transport facility is arranged to transport the substrate with its substrate surface along a cylindrical trajectory in an at least substantially coaxial manner with respect to the second mask surface [0033], 
wherein the substrate when being transported along said cylindrical trajectory moves with the same angular velocity along the deposition surface.  This is an intended use, but Tokie teaches properly registering the mask to the substrate and maintaining that registry during deposition such that the mask and substrate maintain that alignment, which means that they are intended to rotate together at the same rotational angle, because that is what would maintain their proper alignment during rotation [0048-0049], thus the apparatus of Tokie is not only capable of this action, but intended to be used in this manner.
Tokie does not specifically teach the presence of a substrate carrier is provided to carry the substrate with its substrate surface at distance from the second mask surface.  
Pang is similarly directed towards depositing thin films using shadow masks (abstract).  However, it further teaches placing a spacer mask with larger patterns over the shadow mask such that it is placed between the shadow mask and the substrate in order to create a desired gap between the mask and the substrate and so control the edge profile of the deposit such as by widening it [0017].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to place a spacer mask over the mask of Tokie in order to act as a substrate carrier that sets the distance between the shadow mask and the substrate, since it was taught to be a desirable structure to use for such shadow masking applications and doing so would produce no more than predictable results
151a,b (plural perforations) be located in a perforated area 151 which create the required distance as the substrate is instead supported on higher regions outside of the slit areas on what would be considered a substrate carrier [0070-0071] as shown in figure 6B the second area where material is deposited on the substrate is substantially homogenous throughout the perforated area as the deposition from the different perforated regions blend together [0080].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further use a perforated deposition mask spaced from the substrate as taught by Choi in the mask structure of Tokie in view of Pang in order to avoid directly contacting the substrate to the mask and thus avoiding the creation of defects while still producing homogenous deposition on the substrate surface (claim 1).
Claim 6: with a spacer mask being placed on the cylindrical mask and with larger openings, it will be in the shape of support rolls on lateral sides of the deposition mask and would have an outer diameter greater than the deposition mask in order to create the required gap between the deposition mask and the substrate.
Claim 7: Tokie teaches complementary support rolls 106,112 that the lateral sides of the substrate are being guided on [0032].
Claim 8: As shown in figure 1A and 8, the complementary support rolls would be capable of exerting pressure on the substrate towards the support roll.
Claims 9-14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokie (US 20070163494) in view of Pang (US 20120286650) in view of Choi (US .
Tokie teaches using vapor deposition sources to deposit the films [0043] and teaches heat dissipation from the substrate is important for its process [0063], but it does not teach placing additional complementary support rolls or a complementary support belt on those rolls.
Honda is similarly directed towards depositing thin films via vapor deposition on elongated substrate using masks to (page 3 first embodiment).  It similarly teaches that heat dissipation from the substrate is important to prevent deformation of the substrate during deposition.  It teaches it is conventional to run the substrate over rollers (cans) to keep the substrate cool, but teaches that alternately, it is possible to use a cooling belt to cool the substrate, which can be used to enhance cooling efficiency (page 2, background section).  As shown in figure 7, it teaches adding additional complementary rollers 71,77 which run belt 70 pressed into the back of the substrate 21 towards the source with its opening 18 which permits for the effective cooling of the substrate during deposition, which Tokie teaches is desirable (page 6, embodiment 3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further place additional complementary support rolls to the support rolls in Tokie (which could be considered to be grouped as either shared or each having their own along with their own shared complementary support belt to press the substrate towards the roll/source of Tokie in order to aid in cooling of the substrate during deposition, since it was known to use such complimentary support rolls and belts to aid in cooling and thus avoid deformation or other thermal issues from appearing (claims 9-14, 20, and 21).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokie (US 20070163494) in view of Pang (US 20120286650) in view of Choi (US 20110088622), further in view of Park (US 20180202035).

Park is also directed towards shadow masks (abstract), and it teaches, as shown in figure 3, that they are known to have profiles with either, such as widening from the second surface to the first surface 31 or widening from the first surface to the second 32 [0016-0018].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have widening in either direction in the shadow masks of Tokie, because they were known configurations for such shadow masks and doing so would produce no more than predictable results (claims 16-17).

Response to Arguments
Applicant's arguments filed 03-19-2021 have been fully considered but they are not persuasive. 
The Choi reference was inadvertently omitted from the previous action.  It has been added and so demonstrates the obviousness of using plural perforations of a shadow mask at a set distance from a substrate to form a homogenous deposit on the substrate.
In response to the claim amendments, the 112 rejections are withdrawn.
Applicant argues that the spacer mask of Pang that acts as a substrate carrier with its surface at distance from the second mask surface is on the same side of the substrate as the shadow mask while the claim requires that they be on opposite sides.  However, the claim does not require that they be on opposite sides and the embodiment that applicant’s claims are directed towards(cylindrical trajectory deposition) appear to have the substrate carrier on the same side as the shadow mask, as proposed in this action.  The spacer mask of Tokie in view of Pang supports the substrate and sets the spacing to the desired spacing, which is what the claims require.
Applicant argues that the intended use limitations should be given weight, the structural weight they have been given is that the structure should be capable of that function, and that has been supported.  The structural features that Tokie does not itself teach are obvious in view of the Pang and Choi references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712